Citation Nr: 0515421	
Decision Date: 06/08/05    Archive Date: 06/21/05

DOCKET NO.  02-14 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to 
October 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in January 2002, by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington, which denied the veteran's claim for 
service connection for an acquired psychiatric disorder, to 
include major depression, a generalized anxiety disorder and 
PTSD.  In his January 2002 Notice of Disagreement, the 
veteran specified that he was appealing the RO's denial of 
service connection for PTSD.  

On August 2002, the veteran filed a substantive appeal and 
elected to have the case decided without a hearing. 

The veteran originally filed a claim for service connection 
for a psychiatric disorder, to include PTSD, in May1999.  
The Regional Office denied the claim in March 2000 on the 
basis that it was "not well grounded".  The veteran failed 
to complete a timely appeal of that decision.  However, on 
November 9, 2000, the provisions of the VCAA were enacted.  
106 P.L. 475, 114 Stat. 2096 (2000).  Among other things, 
the VCAA eliminated the concept of a well grounded claim.  
This legislation provided an exception to the finality rule, 
pursuant to section 7(b), that all claims denied as not well 
grounded beginning on July 14, 1999 were to be adjudicated 
as if the denial had not been made.  The RO properly 
adjudicated the veteran's current claim for service 
connection for PTSD on a de novo basis and the Board will do 
the same.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran served in the Navy aboard the USS Mount McKinley 
during the Vietnam war.  The service medical records are 
negative for any findings consistent an acquired psychiatric 
disorder, to include PTSD.  Personnel service records showed 
he received the Vietnam Service Medal, National Defense 
Service Medal and the Vietnam Campaign Medal.  The records 
do not show that the veteran had any combat experience.  

In June 1999 the veteran submitted an application for VA 
benefits for PTSD.  In support of his claim, he complained 
that his chief officer made him work long hours, harassed 
him and humiliated him.  A post-service medical report dated 
in December 1999, provided a diagnosis of PTSD.  The 
physician stated that the veteran had been exposed to 
psychological trauma while in service.  


In July 2001, the veteran filed an application to reopen the 
claim for service connection for PTSD.  In support of 
reopening his claim the veteran stated that he had been 
present during a TET offensive and had partaken in battle 
readiness.  A VA post-service medical report dated in April 
2002 provided a diagnosis of PTSD.  He related having been 
present during a TET offensive in 1968.  The veteran stated 
he was in a combat zone and saw individuals get killed.  

In a statement from the veteran submitted in November 2004, 
he restated that while he was on the main deck of the USS 
Mount McKinley, he witnessed the death of other sailors on 
the beach who came under attack by enemy fire.  He reported 
that the incident happened on January 14, 1968.  
Additionally, the veteran also referenced a new service 
stressor.  He claimed that on his way home from Vietnam, 
while stationed in Pearl Harbor, he was walking around a 
hospital ship and stumbled into some body bags that 
contained human remains.   

The Board has considered the veteran's statements regarding 
his in-service stressors.  In multiple statements, to 
include those submitted in July 2001 and November 2004, he 
indicated that during service he was mistreated by his chief 
officer who needlessly placed him in dangerous situations.  
He alleged that while on the main deck of the USS Mount 
McKinley he witnessed other soldiers on the beach ashore, 
who came under attack by enemy fire.  Finally, in his most 
recent statement the veteran claimed that on his way home 
from Vietnam, while stationed in Pearl Harbor, he was 
walking around a hospital ship and stumbled into some body 
bags that contained human remains.  

There is medical evidence of record to show that the veteran 
has a current diagnosis of PTSD.  A review of the claims 
file shows no indication of PTSD until many years after 
service.  The service personnel records do not show that he 
received any medals or citations evincing combat duty.  If a 
claimant did not engage in combat with the enemy, or claimed 
stressors are not related to combat, then the claimant's 
testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128, 141 (1997); Moreau v. Brown, 9 Vet. 
App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  
Furthermore, service department records must support, and 
not contradict, the claimant's testimony regarding non-
combat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994); 
see also Suozzi v. Brown, 10. Vet. App. 307, 310-311 (1997).  
In Pentecost v. Principi, 16 Vet. App. 124 (2002), the 
United States Court of Appeals for Veterans Claims pointed 
out that corroboration of every detail of a stressor under 
such circumstances, such as the claimant's own personal 
involvement, is not necessary.  See also Suozzi v. Brown, 10 
Vet. App. 307 (1997). 

The Board finds that with the additional information 
provided by the veteran in the November 2004, there is a 
better chance of verifying one or more of his alleged in-
service stressors.  Accordingly, the RO must provide a 
summary of the veteran's claimed in-service stressors, to 
include a description of these alleged stressors: exposure 
in life-threatening proximity to incoming mortars, rockets, 
and bombs; and witnessing fellow soldiers being killed and 
wounded; and copies of the available service personnel 
records, showing service dates, duties, and units of 
assignment, to the United States Armed Services Center for 
Research of Unit Records (USASCRUR) for the purpose of 
verifying the veteran's alleged in-service stressors.

Accordingly, this case is REMANDED for the following action:

1.  The RO must assure compliance with 
the applicable requirements of the VCAA.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.326 (2004).  The RO's attention 
is directed to Quartuccio v. Principi, 
supra, pertaining to the amended version 
of 38 U.S.C.A. § 5103(a), which requires 
that the Secretary identify for the 
veteran which evidence the VA will 
obtain and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to his claim for service 
connection for PTSD, of the impact of 
the notification requirements on the 
claim.  The veteran should further be 
requested to submit all evidence in his 
possession that pertains to his claim.

2.  The RO should attempt to verify the 
veteran's claimed stressors.  If the 
record contains sufficient information - 
or if such information can be obtained 
from the veteran - the RO should send a 
statement summarizing the veteran's 
claimed in-service stressors and copies 
of his service personnel records to the 
United States Armed Services Center for 
Research of Unit Records (USASCRUR) in 
an attempt to verify his alleged in-
service stressors.  The RO should 
provide USASCRUR with a description of 
these alleged stressors identified by 
the veteran: exposure in life-
threatening proximity to incoming 
mortars, rockets, and bombs; and 
witnessing fellow sailors being killed 
and wounded (e.g. name of any sailors 
known to the veteran who died); and 
provide USASCRUR with copies of any 
personnel records obtained showing 
service dates, duties, and units of 
assignment.  Ships logs should also be 
obtained.  If the USASCRUR is not 
contacted, the RO should document why 
contacting USASCRUR was found to be 
unnecessary.

3.  If, and only if, the adjudicator 
determines that an alleged stressful 
event is verified, the veteran should be 
scheduled for a psychiatric examination.  
Any stressors that have been verified 
should be made known to the examiner.  
The psychiatrist should then render an 
opinion as to whether the veteran 
currently meets the diagnostic criteria 
for PTSD, and if so, whether a current 
diagnosis of PTSD is linked to a 
specific corroborated stressor event or 
events experienced during service 
pursuant to the diagnostic criteria set 
forth in the DSM-IV.  If a diagnosis of 
PTSD is rendered, the examiner should 
specify the stressor(s) upon which the 
diagnosis is based.  The claims file 
should be made available to the 
examiner.

4.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action is 
indicated.  If further action is 
required, the RO should undertake it 
before further adjudication of the 
claim.

5.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the appellant's 
claims for service connection for PTSD  
with consideration of all of the 
evidence obtained since the issuance of 
the Supplemental Statement of the Case 
issued in November 2003.

6.  If any benefit requested on appeal 
is not granted to the appellant's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case, to 
include a summary of all of the evidence 
added to the record since the November 
2003 Supplemental Statement of the Case.  
A reasonable period of time for a 
response should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, 
if otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


